Citation Nr: 18100320
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 15-02 690
 DATE:	April 6, 2018
ISSUES DECIDED:	6	ISSUES REMANDED:	0
 
ORDER
New and material evidence has been received to reopen the claim for service connection for a heart disability, and to this extent only the appeal is granted.
Service connection for a heart disability is denied. (Decision on the merits.)
An effective date for service connection for a left knee disability earlier than July 29, 2010 is dismissed.
An effective date for service connection for a left shoulder disability earlier than July 29, 2010 is dismissed.
An effective date for service connection for a right shoulder disability earlier than July 29, 2010 is dismissed.
An effective date for service connection for sinusitis and allergic rhinitis earlier than July 29, 2010 is dismissed.
FINDINGS OF FACT
1. An unappealed January 1987 rating decision denied service connection for heart disability.  The Veteran did not appeal that decision or submit additional evidence within the following year, and it became final.  
2. Evidence received subsequent to the January 1987 decision is new and is favorable to the claim for service connection for a heart disability.  
3. A heart disability was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.  
4.  The Veteran has been granted service connection for a left knee disability, a left shoulder disability, a right shoulder disability, and sinusitis and allergic rhinitis (the sinusitis and allergic rhinitis treated as a single disability) all effective from July 29, 2010, based on a request to reopen those previously denied claims received on July 29, 2010.  
5.  The Veteran did not assert that a prior decision denying service connection for a left knee disability was incorrect on the basis of correct facts as they existed at the time not being before the RO or that the law as it existed at the time not being correctly applied.  Rather, the Veteran asserted, in effect, that the RO failed in its duty to assist when it denied service connection for a left knee disability in January 1987.
6. The Veteran did not assert that a prior decision denying service connection for right and left shoulder disabilities was incorrect on the basis of correct facts as they existed at the time not being before the RO or that the law as it existed at the time not being correctly applied.  Rather, the Veteran asserted, in effect, that the RO failed to properly weigh the evidence in its prior decision in January 1987 denying service connection for right and left shoulder disabilities.
7. Prior Regional Office (RO) decisions in January 1987 and February 1989 denying service connection for sinusitis were followed by a Board decision in November 1989 denying service connection for sinusitis.  
CONCLUSIONS OF LAW
1. The January 1987 rating decision denying service connection for a heart disability became final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986). 
2. New and material evidence was received to reopen the claim for service connection for a heart disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).
3. The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
4. The January 1987, March 1994, and March 2007 RO decisions are not the subject of a valid claim of a valid, or properly pled, claim of clear and unmistakable error (CUE) in their denial of service connection for a left knee disability, and the claim of entitlement to an earlier effective date for service connection for a left knee disability on the basis of CUE in any of those prior decisions must be dismissed, without prejudice. 38 U.S.C. §§ 5110 (a), 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.400 (2017); see 38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006); Elkins v. Brown, 8 Vet. App. at 396; Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).
5. The January 1987 RO decision denying service connection for right and left shoulder disabilities is not the subject of a valid, or properly pled, claim of CUE in its denial of service connection for right and left shoulder disabilities, and the claim of entitlement to an earlier effective date for service connection for right and left shoulder disabilities on the basis of CUE in that prior decision must be dismissed, without prejudice.  38 U.S.C. §§ 5110 (a), 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.400 (2017); see Crippen v. Brown, 9 Vet. App. 412 (1996); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
6. The January 1987 and February 1989 RO decisions denying service connection for sinusitis were subsumed in the November 1989 Board decision denying service connection for sinusitis, and the claim of entitlement to an earlier effective date for service connection for sinusitis and allergic rhinitis on the basis of CUE in either of those prior RO decisions must be dismissed, without prejudice.  See 38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82   (Fed. Cir. 1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran service on active duty from August 1960 to August 1986.  The VA is grateful for his service.  
In March 2018, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the record.
 
1. Whether new and material evidence has been received to reopen the claim for service connection for a heart disability, and if so, whether service connection is warranted.  
New and Material Evidence to Reopen Heart Disability Claim
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase raises a reasonable possibility of substantiating the claim as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284   (1996).
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
The RO previously denied service connection for a heart disability, then claimed as chest pain, by a January 1987 decision on the basis of heart disease not being shown on examination.  Subsequent records establish the presence of heart disease beginning in the mid to late 1990s.  This is sufficient to reopen the claim.  38 C.F.R. § 3.156.  The claim is now addressed on the merits.  
Entitlement to Service Connection for Heart Disability (Merits-Base Adjudication)
The Veteran contends, in effect, that service connection for heart disability is warranted on the basis of his exposure to Agent Orange while stationed in Thailand.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
Cardiovascular disease, including coronary artery disease, is listed as a chronic disease under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on chronic in-service symptoms and continuous post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
The weight of the evidence is against the presence of cardiovascular disease in service or within the first post-service year and is against such disease being present continuously since service.  Service treatment records provide not findings of cardiovascular disease and none was found upon service separation examination.  The Veteran testified to having undergone cardiovascular examination and testing in service in 1986 at Maxwell Air Force Base which were negative for heart disease, with chest pain at that time attributed to gas.  This is consistent with service records.  He also testified to being diagnosed with a heart condition, which he characterized as a heart attack, in 1998, many years following service.  Medical records do not reflect a diagnosed heart disability prior to the mid-1990s.  A U.S. Air Force hospital record from August 1995 includes a stress test negative for ischemic heart disease, while a September 1995 treadmill test found hypertensive heart disease.  Hence, service connection is not supported for claimed heart disability as directly related to service (with the preponderance of the evidence against) or based on presumptions for chronic disease (with evidence not supporting chronic symptoms from service or disability within the first post-service year).  38 C.F.R. §§ 3.303, 3.307, 3.309.  
The focus of the Veterans claim, however, is service connection based on asserted herbicide agent exposure while stationed in Thailand.  The Veteran has not contended, and the evidence does not otherwise reflect that the Veteran set foot in Vietnam during service.  The Veteran testified that he was stationed in Thailand from 1969 to 1970, from 1971 to 1972, and from 1973 to 1974.  He testified to some incidents he recalled when he believed he was exposed to herbicide agents, including playing sports or getting exercise in a field near in the vicinity of the perimeter fence or on the airfield, as well as exposure when leaving the base to go to town.  
To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service. 
VAs Compensation & Pension Service has issued information concerning the use of herbicides in Thailand during the Vietnam War and determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases during the period beginning on January 9, 1962 and ending on May 8, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5. VA identifies several Royal Thai Air Force Bases (RTAFBs) in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and pursuant to the VA Adjudication Manual, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the RTAFBs as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.
Here, the Veteran has not contended that his duties placed him at the perimeter of bases where he was stationed in Thailand, and service records also do not support such perimeter duties.  Service records reflect that by the end of his service period ending in August 1968 he had achieved the Air Force rank of sergeant (E4), which does not suggest that he would have been assigned perimeter guard duties during his station in Thailand beginning in 1969.  An Air Force Commendation Medal (Oak Leaf Cluster) awarded the Veteran for meritorious service while stationed at the Korat Royal Thai Air Force Base from June 1971 to May 1972 informs that he was then engaged in leadership and managerial tasks involving establishing and maintaining a truly outstanding base sports program.  A second Air Force Commendation Medal (second Oak Leaf Cluster) was awarded the Veteran for performance of duties at the U-Tapao Airfield, Thailand, in supervising bowling lanes and a hobby center.  These service department records, while reflecting activities on Air Force bases in Thailand which likely included some outdoor activities, do not establish regular tasks at the base perimeters to support exposure to herbicide agents which may have been sprayed there.  VA guidelines do not support presumptive service connection on the basis of possible incidental, limited exposure to the perimeter of bases in Thailand.  The Veteran has also not presented other evidence of exposure to herbicide agents in service, and the Board concludes that the preponderance of the evidence is against such exposure.  
Accordingly, the Board concludes that presumptions based on Agent Orange exposure are not applicable, and hence service connection for heart disease is not warranted on this basis.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

2. Earlier Effective Date Claims on the Basis of Clear and Unmistakable Error (CUE) in prior RO Decisions
The Veteran has contended, in effect, that he is entitled to earlier effective dates for service connection for a left knee disability, a left shoulder disability, a right shoulder disability, and sinusitis with allergic rhinitis, all on the basis of CUE in a prior RO decision.  
Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400 (r) (2017).
There is no such thing as a freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).
Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes clear and unmistakable error (CUE).  For CUE to exist: (1) [e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).
The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).   A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95   (1995).
The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), affd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  It is recognized that, although any claim of CUE must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284   (Fed. Cir. 2005).
An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378   (Fed. Cir. 1999).
However, where there are multiple decisions, a failure to specify the dates of the RO decision being collaterally attacked renders the pleading of CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275   (1994).
When an RO decision is not appealed to the Board, but is later reviewed de novo by the Board (i.e., on appeal from a subsequent RO decision regarding the merits of the claim), the unappealed RO decision is subsumed by the Board decision and may not be collaterally attacked.  See Dittrich v. West, 163 F.3d 1349, 1352-53   (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82   (Fed. Cir. 1998); VAOPGCPREC 14-95.  Similarly, an RO decision that is appealed to the Board may not be collaterally attacked, and if the Veteran is asserting any prior error it must be error in the prior Board decision which resulted from the appeal.  Id.; Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).
As discussed below, the Veteran seeks earlier effective dates for service connection for a left knee disability, left and right shoulder disabilities, and sinusitis and allergic rhinitis, all on the basis of CUE in prior decisions, but he has failed to raise valid claims for CUE.  38 C.F.R. § 3.105 (a).  Hence, the claims for CUE must be dismissed, and thus the claims for earlier effective dates for service connection amount to free-standing claims, which are also not allowable, and must be dismissed.  38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296.  
Left Knee Disability
The Veteran was service-connected for a left knee disability effective July 29, 2010 by a November 2011 Regional Office (RO) rating action.  
As the Veteran explained in hearing testimony in March 2018, he contends, in effect, that his left knee disability should be service-connected effective from the time of his separation from service, based on his original claim filed in September 1986 which was denied by a January 1987 rating action, because the RO did not adequately assist him in his original claim.  
The January 1987 decision was not appealed and the Veteran did not submit any additional evidence within the year following that decision, and thus it became final.  The Veteran seeks an earlier effective date claim based on CUE in the January 1987 decision.  However, the Veteran has not raised a proper basis for CUE in the January 1987 decision.  Failure of the duty to assist is not a proper basis for CUE.  Elkins v. Brown, 8 Vet. App. at 396.  
Similarly, the Veterans claim for service connection for a left knee disability was also subsequently denied in RO decisions in March 1994, and March 2007.  Following each of these decisions, the Veteran did not timely appeal or submit additional evidence, and the decisions became final.  The Veteran has also not raised a valid claim for CUE as to any of these decisions.  The Veterans failure to specify CUE in any of these decisions renders the CUE claim deficient as to these decisions.  Mindenhall v. Brown, 7 Vet. App. at 275.  
Because the Veteran has not raised a valid claim of CUE as to any prior decision denying service connection for a left knee disability, the claim for an earlier effective date for service connection for left knee disability on the basis of CUE must be dismissed.  38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296.  
Left and Right Shoulder Disabilities
The Veteran was service-connected for left and right shoulder disabilities effective July 29, 2010 by a November 2011 RO rating action.  
Service connection was previously denied for left and right shoulder disabilities by an RO decision in January 1987.  The January 1987 decision was not appealed and the Veteran did not submit any additional evidence within the year following that decision, and thus it became final.  
As the Veteran explained at his March 2018 hearing, he claimed that in prior denials of his claim the RO failed to review the evidence when they denied his shoulder disability claims.  At the outset, this assertion of CUE is deficient because a specific error is not alleged in a specific RO decision.  Mindenhall v. Brown, 7 Vet. App. 275.  The failure to allege a specific prior RO decision may be overlooked since the Veteran was erroneous in his assertion of multiple prior RO decisions, as only the prior January 1987 decision addressed shoulder disabilities.  However, the general assertion of failure to review evidence does lack requisite specificity to support a CUE claim.  If it is to be accepted as a disagreement with the weighing of facts in the prior RO decision, this is also not a valid basis of CUE.  Crippen v. Brown, 9 Vet. App. 412.
Because the Veteran has not raised a valid claim of CUE as to any prior decision denying service connection for a left or right shoulder disability, the claims for an earlier effective date for service connection for left and right shoulder disabilities on the basis of CUE must be dismissed.  38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296.  
Sinusitis and Allergic Rhinitis
The Veteran was service connected for sinusitis (now characterized by the RO as sinusitis and allergic rhinitis) effective July 29, 2010 by a November 2011 RO rating action.  
Service connection was previously denied for sinusitis by a January 1987 RO decision.  The January 1987 decision was not appealed and the Veteran did not submit any additional evidence within the year following that decision, and thus it became final.  The Veteran submitted a new claim for sinusitis in January 1989 which the RO denied in February 1989.  The Veteran appealed that denial, and the Board in November 1989 also denied service connection for sinusitis.  Thus, the prior RO decisions in January 1987 and February 1989 were subsumed in the Boards November 1989 decision denying service connection for sinusitis, and the RO decisions in January 1987 and February 1989 may no longer be collaterally attacked on the basis of CUE.  Dittrich v. West, 163 F.3d at 1352-53; Donovan v. West, 158 F.3d at 1381-82.  There was no subsequent claim for service connection for sinusitis prior to the July 29, 20010 claim resulting in the grant of service connection from that date.  
Thus, because there can be no valid claim of CUE in the prior RO decisions, the claim for an earlier effective date for service connection for sinusitis and allergic rhinitis on such basis must be dismissed.  38 U.S.C. § 7105; Rudd v. Nicholson, 20 

(Continued on Next Page) 
Vet. App. 296.  The Veteran has not filed a motion asserting CUE in the November 1989 Board decision denying service connection for sinusitis.  

 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Schechter, Counsel 

